 150DECISIONS OF NATIONAL LABOR RELATIONS 130ARDInternationalBrotherhood of ElectricalWorkers,J..ocal640,AFI.SCIOandTimber Buildings, Inc.Case 28-CC-268May 23, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn November 6, 1968,Trial Examiner HermanTocker issued his Decision in the above-entitledproceeding,finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions and asupportingbrief.The Charging Party filed ananswering brief.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulingsof the TrialExaminermade at the hearing and finds noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theentirerecord in this case,including theTrialExaminer'sDecision,the exceptions, and the briefs,and finds merit in the exceptions.Accordingly, theBoardadoptsthefindings,conclusions,andrecommendations of the Trial Examiner only to theextent consistent herewith.We do not agree with the Trial Examiner'sfinding thatRespondent Local 640,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, bypicketing,in furtherance of its primary dispute withCopper King Electric Co., at locations other thanthe purported entrance established for Copper KingElectricand other unorganized employers on theHobo Joes restaurant building project, failed toconform with theMooreDry Dockstandards.'The facts,asmore fully set forth in the TrialExaminer'sDecision,show that Respondent Local640, at all times material,was engaged in a primarydispute with Copper King ElectricCo., theelectricalsubcontractorontheHobo Joes Restaurantconstruction job, for which the Charging Party,Timber Buildings, Inc., was the general contractor.'' InSailors'Unionof the Poe fk. AFL (Moore Dry Dock Company),92NLRB 547, 549,the Board set forth the following criteria to serve as aguide as to whether the picketing of a primary employer at a commonsitus is violative of Section 8(bx4)(B)of the Act: (1) At thetime of thepicketing the primary employer is engaged in its normal business at thesitus; (2) the picketing discloses clearly that the dispute is with the primaryemployer;(3) the picketing is limited to places reasonably close to thelocation of the situs;and (4)the picketing is strictly limited to times whenthe situs of dispute is located on the secondary Employer's premises.rrimber Buildings,Inc. subcontracted all of the work covered by itscontract to subcontractors.TheHobo Joes project, located in Glendale,Arizona,was rectangular in shape, its northerlyportionabuttedabout 160 feet along GlendaleAvenue running west from 43rd Avenue, and theeasterly portion of the site ran about 150 feet along43rdAvenue from the intersection of GlendaleAvenue. Vacant land abutted the construction siteon the south and west. Construction at the sitestartedin lateDecember 1967; however, CopperKing did not commence its work until the end ofJanuary1968.'RespondentUnion commencedpicketingonoraboutMarch 4, after havingestablished that Copper King was performing workat the jobsite. On March 7, Timber Buildings, inorder to end the picketing, informed Local 640 bytelegramthatallemployees,supervisorsandequipment of Copper King were off the Hobo Joesjobsite.... "and [were] not on the job yesterday, is[sic] not on the job today and will not be on the jobfor the next two weeks." Local 640 thereuponwithdrew its pickets.' However, Local 640, havinglearned of work being performed at the jobsite byCopper King, reinstated the picketing on March 11.On March 20, Timber Buildings erected two gatesat the project, one gate on 43rd Avenue at somedistance from the Glendale Avenue Intersection andanother gate onGlendale Avenue about 150 feetfromthe43rdAvenue intersection.TimberBuildings informedLocal 640 by telegram, datedMarch 20, that the gate on 43rd Avenue wasreserved for employees and suppliers of CopperKing at the project site.' Respondent Union, uponreceipt of Timber Buildings' telegram of March 20,ordered the pickets to leave the Glendale gate andpicket only the 43rd Avenue gate. Timber Buildingsthen erected two clearly marked signs at each gate;however, the sign erected at the 43rd Avenue gateindicated it was not reserved exclusively for the useof Copper King employees and suppliers, as itstelegram to Local 640 would appear to state, butlisted the names of seven other subcontractors.6Prior to the erection of the gate, Local 640 hadpicketedwithsignsthatclearly indicated thatCopperKingElectricCo.was the primaryemployer. Further, Local 640 by telegram datedMarch 21 to Robert Joe Oakley, president ofTimber Buildings, informed Oakley that Local 640'sdisputewas only with Copper King Electric, andthat Local 640 neither requested nor demanded thatTimber Buildings or any of its subcontractors stop'All dates hereinafter are 1968 unless stated otherwise.'The telegram misstated the actual facts,in that evidence in the recorddiscloses that Copper King performed work on the jobsite,on March 6, 7,8, 9. 11, 12, and 15.'The record discloses that on or about March 18,prior to the erection ofthe gates, Timber Buildings notified some of its subcontractors, which itdesignated as nonunion contractors,that they were to use the 43rd Avenuegate, and other subcontractors which it designated as its union-contractorswere to use the Glendale Avenue gate.'It is also clear from the record that Timber Buildings entered into anagreement with Copper King that the latter's employees would enter andwork at the jobsite only at such times as Timber Buildings'projectsuperintendent notified Copper King when to put men on the job.176 NLRB No. 17 IBEW, LOCAL 640151doing business with Copper King.Itappears from testimony in the record thatunderstandable confusion resulted after the placingof the signs which designated that the gate on 43rdAvenue was not only to be used by Copper King butby seven other contractors' employees and suppliers.A Local 640 picket at the 43rd Avenue gateinformed thebusiness agentforLocal 640 on themorning of March 21 that all was confusion at thejobsiteand the contractors were not using theproper gates. Thereupon, the pickets were told topicket the whole job, including the neutral gate. Therecord indicates that there were no employees ofCopper King on the jobsite on March 21 or 22. It isalso clear from the record that Local 640 did picketat the alleged neutral gate on March 21 and 22.'The Trial Examiner, in finding that Local 640'spicketing at the neutral gate was secondary andviolativeofSection8(b)(4)(i)(ii)(B),basedhisconclusion on two established facts: (1) the picketingwas all carried on at times when Copper KingElectric Co.was not engaged in its normal businessat the situs, and (2) the picketing was not confinedto the gate allegedly reserved for employees andsuppliers of Copper King. He regarded the picketingasadeparturefrom theMooreDryDockrequirements and illegal under the Board's decisioninH.L. Robertson and Associates Inc."Contrary totheTrial Examiner, we are of the opinion that inthe circumstances of this case the method and themanner in which the primary entrance wasdesignatedwasnotsuchastowarrantcircumscribing the area of permissible common situspicketing.The Board has long held that in applying theMoore Dry Dockstandards they are not to beapplied on an indiscriminate "per se" basis or with"mechanical precision" but are to be applied with"common sense."'While the Board has held thatpicketingat locations other than at a properlymarked gate may indicate noncompliance withMoore Dry Dockstandards,1° the mere posting ofsignsdoes not limit the situs of the dispute."Wehave also held that absence of primary employees isonly one factor to be evaluated in determiningwhether at the time of the picketing the primaryemployer is engaged in its normal business at thesitus." The purpose of the separate gate is to permitlawful picketing" that will be conducted so "as to'The complaint,as amended at the hearing, also alleged illegal picketingby Respondent Union on March 25.The Trial Examiner concluded, andwe agree,that there is no evidence in the record that would support afinding that Local 640 picketed at the neutral gate on March 25'171NLRB No. 37.We are of the opinion that the Trial Examiner'sreliance on this decision is misplaced. In that case,the facts establishedthat the union was fully informed as to the scheduled hours of work of theemployees of the primary employer before the picketing,and the picketingwas carried on when none of the primary contractors'employees wasscheduled to work;thiswas not the case here,where the RespondentUnion had no knowledge when Copper King's employees were scheduled towork and,indeed,was misled on the matter.SeeMeyers Plumbing,146NLRB 888, 892.1minimize its impact on neutral employees insofar asthis can be done without substantial impairment ofthe effectiveness of the picketing in reaching theprimary employees.""Inthe light of these principles, we are notsatisfied that Local 640's picketing of the neutralgate (Glendale) on March 21 and 22 breached theMoore Dry Dockstandards.The project was notenclosedbyafenceorotherbarricade,hadsubstantial street frontage on two streets, and wassurrounded on the other two sides by open areas.Further, onMarch 20, contrary to the telegramadvising Local 640 that a separate gate was to beerected on 43rd Avenue for the use of Copper Kingemployees and suppliers, TimberBuildingserected amake-shift gate on 43rd Avenue and placed a signwhich stated the gate was designated not only fortheuseofCopperKing but seven additionalsubcontractors on the project.Another gate was similarily erected on Glendale,with a sign which designated that it was for the useof 16 other subcontractors. The outside area of theproject between the two gates was marked by asingle strandof wire. The confusion experienced byLocal 640's pickets occasioned by these postings onMarch 20 is readily understandable when othersubcontractorsfailedtoobservethepostedentrances. In the circumstances, we are satisfied thatthe designationof the gates and the posting of thesignsby Timber Buildings fell short of the claritynecessary to provide reasonable assurance to Local640 that by confining its picketing to the 43rdAvenue gate, its message would be carried to allwithin the legitimate, direct appeal of its picketsigns.15And this is so whether or not the confusioninTimberBuildings'designation of the gates wasdeliberate."Accordingly,we find that the 43rdAvenue entrance did not restrict situs of the disputeas to Copper King and as the picketing otherwiseconformed toMoore Dry Dockstandards, it wasnot conductedin a mannerfrom which a proscribedsecondary object is inferable.TimberBuildingsfurnishedLocal 640 untrueinformation as to the presence of Copper King onthe project, and made an undercover agreement withCopper King as to when Copper King's employees'Local 761, IUE (GeneralElectric) v.N.L.R.B..366 U.S. 667, 677;Plauche ElectricCo.. 135 NLRB 250, 255."LocalUnion 519,United Associationof Journeymenand Apprenticesof the Plumbing and Pipe FittingIndustry,etc (Center Plumbing andHeating Corp.).145 NLRB 215, 223."Suburban DevelopmentCo.,158 NLRB 549."BrownfieldElectricInc.,145NLRB 1163;NewPowerWire andElectricCorp., et at,144 NLRB 1089, 1093, enfd.in pertinent part 340F 2d 71 (C.A. 2)."In the instant case,there was no question as to the contents of thepicket sign.Nor did anyquestion arise as to the legality of RespondentUnion's picketing prior to the designation of the separate gatesby TimberBuildings at the Hobo Joesproject."Crystal PalaceMarket,116 NLRB 856, 859."Suburban Development Co., supra,Crystal PalaceMarket, supra."See footnote4, supra,indicating that Timber Buildings misled Local640 on an immediately prior occasion. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be called to the project. This pattern ofdeception warrants the conclusion that such conductwas designed, not to limit Local 640's picketing toMoore Dry Dockstandards, but to mislead Local640 as to when Copper King was engaged "innormal business at the situs" so as to undercut thosestandards.Thus, in the instant case, there is noquestion that Local 640 was engaged in a labordispute with Copper King, and as heretofore found,itspicketing conformed, in the circumstances, withthe Board's requirements for such lawful action at acommon situs.Accordingly, since in all the circumstances we arepersuaded that the picketing did not violate Section8(b)(4)(i)(ii)(B)of the Act, we shall dismiss thecomplaint herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN TOCKER, Trial Examiner: This cause came onto be heard before me in Phoenix, Arizona, on July 9 and10,1968, upon a charge filed March 21, by TimberBuildings,Inc.,sometimes referred to herein as theCharging Party or Timber. The General Counsel, by acomplaint issuedMay 8, alleged that InternationalBrotherhood of Electrical Workers, Local 640, AFL-CIO,sometimes referred to herein as the Union or Respondent,had violated Section 8(b)(4Xi) and (ii)(B) and Section 2(6)and (7) of the Labor Management Relations Act of 1947,asamended,bywrongfullypicketingaTimberconstruction site, on or about March 21, 22, and 26. Byanswer dated May 16, filed May 17, the Union admittedvarious formal allegations related to jurisdiction, deniednumerous relatively minor allegations, admitted that on oraboutMarch 21 and 22 it had picketed the constructionsite but justified that picketing on the ground that it was"lawful, primary picketing directed against Copper King(a subcontractor admittedly paying wages lower thanunion standard area wages) and that Timber Buildings,Inc., and others engaged in contracting for work on saidjobsite,alliedthemselves in the dispute with CopperKing." It denied also all conclusory allegations to theeffect that it had engaged in any violation of law.Counsel for the General Counsel, the Union, and theCharging Party participated actively in the hearing. Allfiled briefs subsequent to the hearing and these have beengiven careful consideration. After notice and opportunitytoobjecttoproposedcorrectionsand to proposeadditional corrections, to which no response has beenmade, I have entered an order correcting the transcript innumerous minor respects.The IssueTimberwas a general contractor engaged in theconstruction of a restaurant building and subcontracted allthe trades involved. Some of these trades were conductedbyunioncontractorsandothersbynonunion. Inaccordance with conventional procedures, which will be setforth in greater detail below, Timber set up one gate forutilization by the union or organized subcontractors andtheirsuppliersandanotherbythenonunionorunorganized subcontractors and their suppliers. CopperKing Electric Company was the nonunion subcontractoror "primary" employer with which the Union had itsdispute.The construction site was a rectangular piece of landlocated on the southwest corner of Glendale Avenue and43rd Avenue in Glendale, a suburb of Phoenix, Arizona.Its northerly portion was about 160 feet along GlendaleAvenue running west from 43rd Avenue. The gate for theunion subcontractors was established near the westerly endof this side. The easterly portion of the site ran about 150feet on 43rd Avenue from the Glendale side and the gatefor nonunion subcontractors was placed near the southerlyend of that side. A single strand of wire about 30 inchesmore or less high was stretched all along Glendale Avenueand 43rd Avenue on the site to make a sort of but ratherineffectivebarrieror fence separating the gates andenclosing those two sides of the property. While the wirewas ineffective to prevent persons from entering or leavingby scaling or creeping under it, trucks and other vehicleshad to use either gate because of the high curb along thestreet.Vacant land abutted the construction site both onthe south and the west. There were no signs or gates orwire on these two sides.The sole issue is whether the Union wrongfully picketedand carried the picket sign in front of or at the GlendaleAvenue gate on the dates mentioned in the complaint,March 21, 22, and 26, or, to be more precise because ofan amendment during the course of the hearing, on March21, 22, and 25.The answer suggests a collateral issue whether thegeneral contractor, Timber, so allied itself with CopperKing as to justify picketing the entire site. However, I findno credible evidence of probative value to support anyconclusion and finding that the picketing was directed tosuch a contention. The nature of the admitted picketing isto the contrary.We are not concerned with the contents of the picketsign nor is there any claim that any picket engaged in anyimproper or unlawful conduct apart from the picketing ofthe Glendale gate.PreliminaryInDecember 1967, Timber entered into a generalcontract for the construction of a Hobo Joe Restaurant atthe site described above. It had the entire contract withthe exception of the work in connection with and thesupplying of two electrical signs and the installation ofrefrigeration equipment. It subcontracted all the trades tosubcontractors. All the electrical work (with the exceptionof that involved in the installation of the electric signs)was subcontracted to Copper King. Although constructionstartedlateinDecember 1967, and Copper Kingcommenced its work at the end of January 1968, theviolations alleged herein and the issue with which we areconcerned involve only the admitted picketing on March21 and 22, 1968, and the alleged, but denied, picketing onthe 25th.Timber was anxious to do whatever was legally possibleto stop or minimize any picketing at the construction site.There was nothing illegal about such a motive nor aboutthe devices (short of deceptions) to which it might resortto lessen or' circumscribe the extent of such picketing.Plumbers Local Union No. 519 (H. L. Robertson &Associates,Inc.,171NLRB No. 37). It sought andobtained competent legal advice as to how this could bedone and what were its rights. Similarly; the Union' waswell advised, informed, and conscious of its rights with IBEW, LOCAL 640respect to picketing and of all limitations to which it wassubject by reason of the legal principles or standards towhich reference will be made below.On March 7, Timber sent the Union a telegram (filed11:23 a.m.,m.s.t.and received in theWesternUnionoffice at Phoenix at 10:34 a.m., p.s.t.) in which it stated:CONFIRMINGTELEPHONECONVERSATIONOFTHISMORNING BETWEENTIMBERBUILDINGS SUPERINTENDENTRICHARDMORGENSONANDGLYNNROSS,ALLEMPLOYEES,SUPERVISORS,AND EQUIPMENT OF COPPERKING ELECTRIC ARE OFF HOBO JOSS JOB SITE AT 43RDAVENUE AND GLENDALE. COPPER KING WAS NOT ON JOBYESTERDAY, IS NOT ON THE JOB TODAY, AND WILL NOTBE ON JOB AT ANY TIME WITHIN NEXT TWO WEEKS.INSIST PICKETING BY YOUR UNION CEASE BY 300 PM THISDATE,THURSDAY,MARCH 7, OTHERWISE WE WILLPROCEED WITH ALL POSSIBLE LEGALREMEDIES.The statements made in this telegram were not truebecause Copper King employees actually were on the jobon the day the wire was sent and its records showed thatfour employees worked there March 6, two on the 7th,one on the 8th, three on the 9th, three on the I1th, two onthe 12th, and two on the 15th. This deception is a factorupon which the Union may have relied for its contentionthat its picketing on the crucial dates involved herein wasdone in good faith and justifiably, I use the word"deception" because, on the basis of testimony given byTimber witnesses, Timber should have been and musthave been aware that Copper King did engage and wouldhave engaged in electrical work on the dates mentionedcontrary to the representations made in the telegram. (AsIhave stated above, the evidence does not support aconclusion that Timber allied itself with Copper King in amanner to justify the picketing which is the allegedunlawful conduct herein. If the Union had relied on thisdeception it would not have limited its picketing both asto times and places in the manner in whichitdid. Itwould have proceeded to picket the entire site at alltimes.)Still concerned with its effort to minimize or avert theeffectsof picketing at the jobsite, Timber obtainedadditional legal advice and, by telegram, filed 12:55 p.m.,m.s.t.March 20 and receivedin thePhoenix office ofWestern Union at 12:06 p.m., p.s.t., it advised the Union:THIS DATE A GATE ON 43RD AVE HAS BEEN RESERVEDFOR EMPLOYEES AND SUPPLIERS OF COPPER KINGELECTRICAT HOBO JOESCONSTRUCTION SIGHT [SIC], 43AVE AND GLENDALE. INSIST YOU LIMIT ANY FURTHERPICKETING OF COPPER KING ELECTRIC TO THEIR GATEON 43 AVE.It is not too clear (but neither is it too important)whether the gates were erected and assigned on March 20or on March 18 because, in a communication datedMarch 18addressed to all subcontractors, Timber openedby saying,"Starting today,we have erected two separateentrances to the job." (Emphasis supplied.) In thiscommunication union subcontractors,employees,andtheir suppliers were assigned the Glendale Avenue gate;nonunion subcontractors,employees,and their supplierswere assignedthe 43rd Avenuegate;and instructions weregiven that entry upon and exit from the job were to be"through the entrance reserved for them."By telegram dated March 21, presumably in reply toTimber's of March 20, the UnionnotifiedTimber:TO REVIEW OUR POSITION AS TO THE PICKETING OFCOPPERKINGELECTRICATYOURHOBO JOE153CONSTRUCTIONSITE43RD AVE AND GLENDALE LOCALUNION 640 IBEW NEITHER REQUESTS NOR DEMANDS THATYOU OR ANY OF YOUR SUBCONTRACTORS STOP DOINGBUSINESSWITH COPPER KING ELECTRIC. LOCAL UNION640 DISPUTE IS ONLY WITH COPPER KING ELECTRIC.The Basic LawThis case is concerned with the picketing of adesignated neutral gate after the establishment of separategates for neutral persons and persons who may beembroiled in a labor controversy. The leading cases areSailors'Union of the Pacific, AFL (Moore Dry DockCompany),92 NLRB 547, andLocal 761, InternationalUnion of ElectricalWorkers, AFL-CIO [General ElectricCompany] v.N.L.R.B.,366 U.S. 667, which sought totrace the evolution and later development of theMooreDry Dockstandards. This case involving, as it does, acontroversy in the construction industry, theLocal 761(General Electric)special guidelines are not applicable.We are governed here by theMoore Dry Dockstandards.NashvilleBuildingandConstructionTradesCouncil(Markwell & Hartz, Inc.),164 NLRB No. 50;BuildingandConstructionTradesCouncilofNew Orleans,AFL-CIO (Markwell and Hartz, Inc.),155NLRB 319.TheMoore Dry Dockstandards are (92 NLRB 547 at549):. [P]icketing of the premises of a secondary employerisprimary if it meets the following conditions. (a) Thepicketing is strictly limited to times when thesitusofdispute is located on the secondary employer's premises;(b) at the time of the picketing the primary employer isengaged in its normal business at thesitus,(c) thepicketing is limited to places reasonably close to thelocation of thesitus;and (d) the picketing disclosesclearly that the dispute is with the primary employer.Since there is no claim by the General Counsel that theUnionwrongfullypicketedeither43rdAvenue orGlendaleAvenue, along which were stretched the wirebarriers,itisimmaterial that some persons might havescaled or crept under those wires. In any event, the Boardrecently, inNashvilleBuilding& Construction TradesCouncil,InternationalBrotherhood of ElectricalWorkersUnion, Local 429, etc.,172 NLRB No. 105, (p. 5) said:Moreover,evenassuming,arguendo,thatRespondents were correct in believing that employees oftheprimary employers were entering the jobsite atunauthorized points along the highway between October24 and 31, this would still not justify the picketing atthe neutral South gate.Additionally, the presence or absence of employees ofthe primary employer is of no consequence in building andconstruction cases.Plumbers Local Union No. 519 (H. L.Robertson & Associates, Inc.),171NLRB No. 37. Thisrule is not affected by the statement of the Court ofAppeals for the District of Columbia inSeafarersInternationalUnionv.N.R.L.B.,265F.2d585(C.A.D.C.),"We think the presence or absence ofemployees of the primary employer on the premises is nota critical factor in the legality of a picket line." That caseisdistinguishablefrom this and other building andconstruction cases because there the"premises" or"situs"was a ship belonging to Salt Dome, the primary employer,which had been moved into a shipyard for overhaul andrepairs. The Court of Appeals recognized it as an unusualsituationand,prior tomaking the statement aboutpresence or absence of employees, above quoted, said, 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD"We do not intend here to make a ruling broader than thecase before us. This boat, a piece of equipment owned bytheprimary employer, was actually thesitusof theprimary dispute."Now, upon the entire record, and my observation of thewitnesses, and after careful consideration of the briefssubmitted, the following are myFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS AND JURISDICTIONAt all times involvedherein,TimberBuildings,Inc., theChargingParty,was and is an Arizona corporation withitsprincipal place of business in Tempe,Arizona. It is ageneralcontractor in the building and constructionindustry.At all times material herein,itwas engaged inthe construction of a restaurant building,to be known asHobo Joe Restaurant, at the intersectionof 43rd AvenueandGlendaleAvenue,inGlendale,Arizona.Itsubcontracted to various subcontractors all the workrequired under its contract.Among such subcontractorswas Copper King Electric,Inc.,which did all the electricalwork involved except that concerned with the installationof two electric signs.BothTimberBuildings,Inc.,andCopperKing Electric,Inc.,are engaged in commercewithin the meaning of Section 2(6) and(7) of the LaborManagementAct of 1947,as amended.The Board hasjurisdiction over them in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhoodof ElectricalWorkers, Local640,AFL-CIO, theRespondentUnion,is,and at alltimes involved herein was,a labor organization as definedin Section2(5) of the Act. The Boardhas jurisdiction overitand of thisproceeding.III.THEUNFAIR LABOR PRACTICESThe Union, by its authorized pickets, Clay Ross andMichael Burnham,on numerous dates after the erectionand designation of separate gates for union and nonunionsubcontractors, picketed the neutral gate- that on thewesterly end of Glendale Avenue. Those gates had beenassigned so that the situs of the Union'sdisputewithCopper King would be the entrance to be used by CopperKing,its employees and its suppliers for ingress and egressand so that Timber and other employers who were notinvolved in that controversy would not be affectedthereby.It is admitted that the Glendale or north gate (theneutral gate)had been picketed on March 21 and 22.Picketing of that gate on March 25 was denied. This factwas sought to be provenby the testimony of TimberBuildings'job superintendent based upon or supported byan entry in a logbook maintained by him. The entry forMarch 25 is "Started picketing until 9:00 AM." Thisentry is at the bottom of the portion of the page on whichprovision is made for entries on March 25. Near the topof the page is an entry, "Kelly tile wouldn't cross picketline.Tapers 2 took off." The superintendent testified thatonly the drywall tapers were on the job that day and thatthe Kelly Tile people,installers of ceramic tile, refused tocross the picket line. This would appear to be fairlysubstantialevidence that there was picketing of theGlendale gate on March 25 opposed to the Respondent'sdenial.While, as will appear below, I regard most of theirtestimony as not worthy of credibility, both pickets, ClayRoss and Michael Burnham,denied picketing onthat day.They supported their denials by reference to the fact thatthat day was taken up with meetings at the office of theUnion's lawyer and at the National LaborRelationsBoard. Documentary evidence (offered and relied upon bycounsel supporting the complaint)supports the assertionthat there were such meetings. This is an affidavit, sworntoMarch 25, which, according to the uncontradictedtestimony, had been brought by Clay Ross from the unionattorney's office to the Board's offices on March 25. Ontheotherhand,Timber's superintendent testified, inconnection with the qualification as evidence of the entriesinthe logbook, "As close as my memorygoes, it issupposed to be entered in there the date that it occurs.Sometimes it goes two days before I enter."He answeredthat he could not testify as to which "entries would havebeen delayed as much as two days in being entered." Thiscreates the possibility that if the entry for March 25 was atrue statement as to events which occurred at the jobsite,itmight have been a delayed entry which recorded eventswhich did not happen on that day but on an earlier orlater day. As a matter of fact, this may account for thefact that the complaint initially allegedMarch 26. TheRespondent, however, cannot be held accountable for thatday because the allegation has been amended from the26th to the 25th and counsel for the General Counselconcedes"[t]heallegationthatunlawfulpicketingoccurred on March 26, cannot be supported by the record.Faced with these conflicts in the record, bearing inmind that the counsel for the General Counsel must carrythe burden of proof, and weighing the probabilities as towhat might have or might not have happened on the 25th,a day on which the pickets were involved in attendanceboth at the office of the Union's attorney and that of theBoard, I am gravely in doubt that there was any picketingon that day. For that reason, I am unable to make afinding that there was such picketing.There being no issue that there was picketing at theGlendale gate on the 21st and 22nd, it was the duty orresponsibility of the Respondent, the Union, to go forwardwithevidence to support a conclusion, within thestandards of theMoore Dry Dockcase (92 NLRB 547,549), that such picketing was justified. This, it is myconclusion, the Union has failed to do.In the first place, apart from my observation of theunion witnesses,Clay Ross, John Mounts, and MichaelBurnham, there are numerous additional factors on thebasis of which I am unable to credit their testimony insupport of their claim that the picketing of the Glendalegate was justified on March 21 and 22.Almost at the very beginning of Ross' testimony, Ireceived the definite impression that he sought to have mebelieve that he was an unpaid picket on behalf of theUnion but it was developed finally that he received acompensation of $400 a month,plus expenses.His entiretestimony is generously sprinkled with vagueness,guesses,presumptions, inferences and assumptions that, on March21 and 22, Copper King employees were working on thejobsite.Even this testimony is vacillating throughout andbased on a "memory (that) isn't that good." He testifiedthat he kept records of his picketing and observations butnot one of these was offered in evidence. He admitted thathe saw no electrical work on the site on the -21st and22nd. These are just a few, but not all, of the reasons whyIdo not credit his testimony. If I were to characterize it IBEW, LOCAL 640155most charitably and favorably, I might say it was atelescoping or merging of what he thought he saw afterthe 20th into and with what he thought he remembered ofwhat happened prior to that day.MichaelBurnham,the other picket, testified to havingkept records of truck license numbers and other evidencebut none of these (except that concerned with a noncrucialday,March 30) was produced. Contrary to the testimonyof both Ross and Assistant Union Business ManagerMounts to the effect that Copper King used unmarkedtrucksortrucksfromwhich its name had beenobliterated,he testified that he saw a truck on thepropertywithCopper King's name on it. He had noindependent or personal knowledge on the basis of whichhe could say that CopperKing employeesor vehiclesentered or left by the Glendale gate on March 21 and 22.His testimony that Copper King employees were doingelectricalwork on the job is based only on an assertionthat Ross had told him that they were. He testified thathe had been instructed by Mounts to picket only the 43rdAvenue gate on March 20 (which day on the basis of theevidence I fix as. the day when the telegram was sent) at"mid-morning,around ten or ten-thirty,Ibelieve."Hetestified as to the instruction, "A fellow by the name ofJohnny Mounts [the Union's assistant business manager]came out and told us we were only to picket the east gate,and I learned later it was because of a telegram, or sometypeof correspondence that was delivered." (Mountstestifiedhe had been on the site and was informed bytelephone of the telegram.)Regardlessof whether the timeutilizedwasMountain Standard Time, which probablywas the time utilized, or Pacific Standard Time, Mountscould not have known of the telegram as early as 10:30Wednesday morning because it was first received at theWesternUnion office in Phoenix at 12:06 p.m., p.s.t.Except for his reliance on remarks made to him by Ross,hewas in no position to testify with any degree ofcertainty that electrical work actually was being done onthe jobsite on March 21 and 22. He never had worked asan electrician. His observations were made of happeningsin a building in which it was "plenty dark" from a placequite a distance away from where he was standing. Toquote from his testimony as to March 25, which is typicaland would apply to the other days as well, "I couldn't seeany electrical workbeing done.There wasin the areaduring this particular week, there was what I felt - Imean, I've never been an electrician or anything before -but by the way the constructionwas goingon the building,Iwould say that electrical work was being done becauseof the advancement of the building."JohnMounts was the Union's assistant businessmanager sinceSeptember 19, 1967. Prior to that time hehad been employed for many yearsas a journeymanelectrician and apprentice. The strongest bit of testimonyfrom him was that concerning a truck with a homemadecamper, of which a snapshot is in evidence. He testifiedthat soon after having been informed of the telegramadvising of the erection of the separate gates,he saw thiscamper leave the property from the Glendale gate. Hebelieved this truck was a Copper King truck or wasutilizedbyCopperKing for the transportation ofmaterials to the site in connection with the electrical workbeing done. This belief was based upon the fact that hehad seen electrical materials in it following an allegedconversation with some electricians who had admitted tohim that they worked for CopperKing.He testified thatthey told him they did not come to the job in trucksbecause that was the way CopperKingoperated and,from this, he inferred that it was to avoid picketing. Thisalleged conversationwas held some time prior to theerection of the gates. If it actually transpired and he hadconcluded that Copper King engaged in the implieddeceptive practice for the purpose of misleading the Unionand preventing the picketing, it is strange to me thatneither he nor the Union took any remedial measures andthat they did not write even a letter complaining either toCopper King or Timber. This is a step which surely wouldhave been taken if such a conversation had been hadconsidering, first, the fact that it is apparent that theUnion was receiving constant and good legal advice; next,that it had written a rather long letter in January 1968 toCopper King Electric containing numerous self-servicingdeclarations as to its position with respect to picketing;and, finally, it had sent a somewhat similar telegram toTimber following receipt of the telegram from Timberadvisingitof the erection of the separate gates. Inaddition tomy doubts of the probative value andcredibilityof the alleged conversation with the twoelectricians,on the basis of which Mounts says sheconcluded that the camper truck was a Copper Kmgvehicle, the uncontradicted, plausible testimony is that thecamper was a truck owned and utilized by Tally & Page,the refrigeration contractor. To repeat what already hasbeen said above, Mounts' testified that trucks he saw onthe job and related to Copper King did not bear anyCopper King identification whereas Burnham testified thathe saw the name Copper King on one. Assuming bothMounts and Ross actually saw unmarked trucks whichthey believed belonged to Copper King and from whichthe name had been blocked out, the truth of ownershipeasily could have been established by the license plates.No explanation was offered for the failure to offer suchproof.Additionally, although he testified that he had seenelectricalwork being done on the site March 21, headmitted he had no knowledge whether the people hethought were electricians had entered or left the job by the43rd Avenue gate or the other.Moreover, much of the testimony given by all three,Ross,Mounts, and Burnham, is mutually contradictory orinconsistent.Finally, there is no clear-cut, substantial evidence ofprobative value to the effect that the electricians, if indeedelectricianswere working on the construction site onMarch 21 and 22, did not enter and leave by the "primarygate" at the southerly end of the 43rd Avenue side of thesite.On the other hand, th ere is documentary evidence tothe contrary which cannot be disregarded. Its correctnesshas been attested under oath by Mrs. Alice Martin, a partowner of Copper King and the mother of Dell Martin,another owner. She does the bookkeeping, maintains thepayroll, and prepares the checks. To me she appeared tobe a crediblewitness.The records show that no employeeof Copper King did any work on the job on either March21 or 22. Some slight question is raised as to whetherDonald Martin, one of Copper King's electricians, workedthere on March 21, a Thursday, because there were fourentries of hours worked on that day, which entries werenot related to any paid job. This creates a suspicion but afinding of fact may not be made on the basis of asuspicion,particularly when Mrs. Martin testified that thehours indicated involved work done in Copper King'soffice or store.Inasmuchas no Copper King employeeworked at the site on the 21st or 22nd, under the rule ofPlumbers Local Union No. 519 (H. L. Robertson &Associates, Inc.),171 NLRB No. 37, any picketing of the 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDsite, to say nothing of the Glendale (neutral) gate, wouldhave been illegal on that day.Considering and comparing, therefore, the evidence andtestimony offered by the Union in support of its defensethat the picketingof the Glendaleor neutral gate wasjustified either alone or along with that given in rebuttal, Iam unable to find or conclude that any Copper Kingemployee entered or left the premises by the Glendale gateon March 21 or 22 regardless of whether electrical workwas being performed on the premises on those days.Moreover, I do find and conclude that Copper King didnot engageinor perform any electrical work on thepremises on those days. And finally, were I to disregardthe evidence in rebuttal presented by counsel supportingthe complaint, I would conclude nevertheless that thenature of the testimony and its contents offered in supportof the defense does not have that degree of substantialprobativevalueas to justify a conclusion that thepicketing of the Glendale (neutral) gate on March 21 and22 was justified.-'On the basis of the foregoing findings of fact, and uponthe entire record in this case,Imake the followingCONCLUSIONS OF LAW1.Timber Buildings,Inc.,and Copper King Electric,Inc.,are employers engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Respondent,International Brotherhood of ElectricalWorkers,Local 640, AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.ThepicketingbyRespondent,InternationalBrotherhood of Electrical Workers,Local 640,AFL-CIO,of the north or Glendale Avenue gate to the Hobo Joeconstruction site at the southwest corner of GlendaleAvenue and 43rd Avenue,inGlendale, Arizona,on March21 and 22,1968, was aimed at inducing strike action orabsentation from work by employees of subcontractorsand others with whom Respondent had no dispute and, asa consequence,was a violationby theRespondent ofSection 8(b)(4)(i) and(ii)(B) of the Act.4.The aforesaid violations are unfair labor practiceswithin the meaning of Section 2(6) and (7) of the Act.5.The activities and operations of the Respondent asset forth above,have a close,intimate,and substantialrelation to trade, traffic,and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent, InternationalBrotherhood of Electrical Workers,Local 640,AFL-CIO,has violated Section 8(b)(4)(i) and(ii)(B) of the Act, Ishall recommend that an order be entered that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.The following is my recommendedORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,theNationalLaborRelationsBoard hereby orders that the Respondent, InternationalBrotherhood of Electrical Workers, Local 640,AFL-CIO,its officers,agents,and representatives,shall:1.Cease and desist from engaging in, or inducing orencouraginganyindividualemployedbyTimberBuildings,Inc., or any other person engaged in commerceor in an industry affecting commerce,to engage in, astrike or a refusal,in the course of his employment, touse,manufacture,process,transport,or otherwise handleor work on any goods,articles,materials,or commoditiesor to perform any services,and Respondent,InternationalBrotherhood of Electrical Workers,Local 640, AFL-CIO,shallcease and desist from threatening,coercing,orrestraining the above-named employer or any other personengaged in commerce or an industry affecting commercewhere, in either case,an object thereof is to force orrequireTimber Buildings,Inc., to cease doing businesswith Copper King Electric, Inc.2.Take thefollowing affirmative action which theBoard finds will effectuate the purposesof the Act:(a)Post at its business office and meeting hall inPhoenix,Arizona,copies of the attached notice marked"Appendix."'Copies of said notice,on forms provided bytheRegional Director for Region 28,afterbeing dulysigned by Respondent's representative,shall be posted byit immediately upon receipt thereof,and be maintained byitfor60 consecutive days thereafter,inconspicuousplaces,including all places where notices to members arecustomarily posted.Reasonable steps shall be taken byRespondent to assure that said notices are not altered,defaced,or coveredby anyother material.(b) Sign and mail a copy of said notice to the RegionalDirector for Region 28 for postingby TimberBuildings,Inc., if willing,atalllocationswhere notices to itsemployees and subcontractors customarily are posted.(c)Notify theRegional Director for Region 28, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''In the event that this Recommended Order is adopted by the Board, thewords"aDecision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director forRegion 28,inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERSPursuant to the Recommended Decision of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act,as amended,we hereby notify ourmembersthat:WE WILL NOT engage in or induce or encourage anyindividual employed by Timber Buildings, Inc., or anyother personengaged incommerce or in an industryaffecting commerce to engage in a strike or refusal inthe course of his employment, to use, manufacture,process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to performany services and we will not threaten, coerce, orrestrain the above-named employer or any other personengaged in commerce or an industry affectingcommerce where, in either case an object thereof is toforce or require the above-named employer or any IBEW, LOCAL 640other person to cease doing business with Copper KingElectric, Inc., or any other person.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of therights guaranteed by Section 7 of the National LaborRelations Act.INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,LOCAL 640, AFL-CIO(Labor Organization)DatedBy157(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Resident Office for Region 28,Room 207, Camelback Building, 110 West CamelbackRoad, Phoenix, Arizona 85013, Telephone 602-261-3717.